Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 1 of 11 Page ID #:90



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    RICKEY LEWIS MCDONALD,                   Case No. 5:20-cv-01181-GW (MAA)
  12                       Plaintiff,
  13                                             MEMORANDUM DECISION AND
              v.
  14                                             ORDER DISMISSING THIRD
        RIVERSIDE COUNTY SHERIFF                 AMENDED COMPLAINT WITH
  15    DEPARTMENT et al.,                       LEAVE TO AMEND
  16
                           Defendants.
  17
  18
  19   I.    INTRODUCTION
  20         On June 10, 2020, Plaintiff Rickey Lewis McDonald (“Plaintiff”), a pretrial
  21   detainee proceeding pro se, filed a Complaint alleging violations of his civil rights
  22   pursuant to 42 U.S.C. § 1983 (“Section 1983”). (Compl., ECF No. 1.) The Court
  23   granted Plaintiff’s Request to Proceed In Forma Pauperis (ECF No. 2) on June 11,
  24   2020 (ECF No. 4).
  25         On June 11, 2020, the Court screened and dismissed the Complaint with leave
  26   to amend (“Order Dismissing Complaint”). (Order Dismiss. Compl., ECF No. 5.)
  27   On June 19, 2020, Plaintiff filed a First Amended Complaint (“FAC,” ECF No. 7),
  28   which the Court screened and dismissed with leave to amend on July 27, 2020
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 2 of 11 Page ID #:91



   1   (“Order Dismissing FAC,” ECF No. 9). On August 10, 2020, Plaintiff filed a
   2   Second Amended Complaint (“SAC,” ECF No. 10), which the Court screened and
   3   dismissed with leave to amend on August 26, 2020 (“Order Dismissing SAC,” ECF
   4   No. 11). On October 14, 2020, Plaintiff filed a Third Amended Complaint (“TAC”).
   5   (TAC, ECF No. 13.)
   6           The Court has screened the TAC as prescribed by 28 U.S.C. § 1915A and 28
   7   U.S.C. § 1915(e)(2)(B). For the reasons stated below, the TAC is DISMISSED
   8   WITH LEAVE TO AMEND. Plaintiff is ORDERED to, within thirty days after
   9   the date of this Order, either: (1) file a Fourth Amended Complaint (“4AC”); or
  10   (2) advise the Court that Plaintiff does not intend to pursue this lawsuit further and
  11   will not file a 4AC.
  12
  13   II.     SUMMARY OF ALLEGATIONS IN TAC1
  14           The TAC is filed against two employees of Riverside County Sheriff’s
  15   Department (Deputy Hinson and Deputy Maldenado), in both their individual and
  16   official capacities. (TAC 3.)2
  17           The TAC states that Plaintiff is a pretrial detainee, and that Defendants
  18   violated Plaintiff’s Fourteenth Amendment rights by “staging” an assault by three
  19   inmates on Plaintiff on June 13, 2019. (Id. at 5–6.) Specifically, Defendant Hinson
  20   intentionally targeted Plaintiff to be assaulted by three inmates by openly identifying
  21   Plaintiff “to a disgruntled inmate population”—actions he should have known would
  22   cause constitutional injury. (Id. at 5.) After Defendant Hinson’s announcement,
  23   Defendant Hinson “ma[de] a visit to the participating inmate[’]s housing cell, to
  24   corroborate and further implement his idea for the ensuing assault.” (Id.) Defendant
  25   1
        The Court summarizes the allegations and claims in the TAC. In doing so, the
  26   Court does not opine on the veracity or merit of Plaintiff’s allegations and claims,
  27   nor does the Court make any findings of fact.

  28   2
           Citations to pages in docketed documents reference those generated by CM/ECF.
                                                   2
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 3 of 11 Page ID #:92



   1   Hinson’s actions were “well known as targeting.” (Id.) After Defendant Hinson’s
   2   visit, he released the inmates to execute the staged assault. (Id.) Plaintiff “was
   3   approached and punched repeatedly, from inside [his] cell and up and down the tier
   4   for all to witness.” (Id.)
   5          “After some time, Defendant Hinson announced rather leisurely, ‘OK, lock it
   6   down.’” (Id. at 5–6.) Both Defendants failed to “alert for assistance, which is the
   7   most typical and adequate response.” (Id. at 6.) Deputy Maldenado has a legal duty
   8   to intervene, which he failed to do in conspiring with Defendant Hinson. (Id. at 5.)
   9          As a result, Plaintiff suffers from “perpetual headaches” and a broken and
  10   improperly-healed left pinky finger. (Id. at 7.) For the foregoing violations, the
  11   TAC seeks $200,000 in damages ($100,000 from each Defendant). (Id.)
  12
  13   III.   STANDARD OF REVIEW
  14          Federal courts must conduct a preliminary screening of any case in which a
  15   prisoner seeks redress from a governmental entity or officer or employee of a
  16   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
  17   pauperis (28 U.S.C. § Section 1915(e)(2)(B)). The court must identify cognizable
  18   claims and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
  19   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
  20   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
  21   §§ 1915(e)(2)(B), 1915A(b).
  22          When screening a complaint to determine whether it fails to state a claim upon
  23   which relief can be granted, courts apply the Federal Rule of Civil Procedure
  24   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
  25   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
  26   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
  27   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). To survive a Rule 12(b)(6) dismissal, “a
  28   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
                                                  3
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 4 of 11 Page ID #:93



   1   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   2   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
   3   plausibility when the plaintiff pleads factual content that allows the court to draw the
   4   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
   5   Although “detailed factual allegations” are not required, “an unadorned, the-
   6   defendant-unlawfully-harmed-me accusation”; “labels and conclusions”; “naked
   7   assertion[s] devoid of further factual enhancement”; and “[t]hreadbare recitals of the
   8   elements of a cause of action, supported by mere conclusory statements” are
   9   insufficient to defeat a motion to dismiss. Id. (quotations omitted). “Dismissal
  10   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal
  11   theory or sufficient facts to support a cognizable legal theory.” Hartmann v. Cal.
  12   Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo
  13   v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
  14         In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
  15   allegations as true and view them in the light most favorable to the plaintiff. Park v.
  16   Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
  17   appearing pro se, particularly in civil rights cases, courts construe pleadings liberally
  18   and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at 1121. “If
  19   there are two alternative explanations, one advanced by defendant and the other
  20   advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a
  21   motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th
  22   Cir. 2011). However, the liberal pleading standard “applies only to a plaintiff’s
  23   factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), superseded
  24   by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept any
  25   unreasonable inferences or assume the truth of legal conclusions cast in the form of
  26   factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003). In
  27   giving liberal interpretations to complaints, courts “may not supply essential
  28   elements of the claim that were not initially pled.” Chapman v. Pier 1 Imps. (U.S.),
                                                  4
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 5 of 11 Page ID #:94



   1   Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976 F.2d 469, 471
   2   (9th Cir. 1992)).
   3
   4   IV.    DISCUSSION
   5          A.     Section 1983
   6          Section 1983 provides a cause of action against “every person who, under
   7   color of any statute . . . of any State . . . subjects, or causes to be subjected, any
   8   citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
   9   Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alteration in
  10   original) (quoting 42 U.S.C. § 1983). The purpose of Section 1983 is “to deter state
  11   actors from using the badge of their authority to deprive individuals of their
  12   federally guaranteed rights and to provide relief to victims if such deterrence fails.”
  13   Id. To state a claim under Section 1983, a plaintiff must allege: (1) a right secured
  14   by the Constitution or laws of the United States was violated; and (2) the alleged
  15   violation was committed by a person acting under color of state law. West v.
  16   Atkins, 487 U.S. 42, 48 (1988).
  17
  18          B.     Individual Capacity Claims
  19          Pretrial detainees have a Fourteenth Amendment due process right to be free
  20   from violence from other inmates. Castro v. County of Los Angeles, 833 F.3d 1060,
  21   1067 (9th Cir. 2016) (en banc). Pretrial detainees’ Fourteenth Amendment failure-
  22   to-protect claims are evaluated under an objective deliberate indifference standard.
  23   Id. at 1070. The elements of a pretrial detainee’s Fourteenth Amendment failure-to-
  24   protect claims against an individual officer are:
  25          (1) The defendant made an intentional decision with respect to the
  26          conditions under which the plaintiff was confined; (2) Those
  27          conditions put the plaintiff at substantial risk of suffering serious
  28          harm; (3) The defendant did not take reasonable available measures to
                                                    5
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 6 of 11 Page ID #:95



   1          abate that risk, even though a reasonable officer in the circumstances
   2          would have appreciated the high degree of risk involved—making the
   3          consequences of the defendant’s conduct obvious; and (4) By not
   4          taking such measures, the defendant caused the plaintiff’s injuries.
   5   Id. “With respect to the third element, the defendant’s conduct must be objectively
   6   unreasonable, a test that will necessarily ‘turn[] on the facts and circumstances of
   7   each particular case.’” Id. (quoting Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473
   8   (2015)). “The ‘mere lack of due care by a state official’ does not deprive an
   9   individual of life, liberty, or property under the Fourteenth Amendment.” Gordon v.
  10   County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (quoting Castro, 833 F.3d at
  11   1071); Daniels v. Williams, 474 U.S. 327, 330–31 (1986) (“[T]he Due Process
  12   Clause is simply not implicated by a negligent act of an official causing unintended
  13   loss of or injury to life, liberty, or property.”). Thus, the plaintiff must
  14   “prove more than negligence but less than subjective intent—something akin to
  15   reckless disregard.” Castro, 833 F.3d at 1071.
  16          Here, the TAC alleges that Defendants “staged” an assault by three inmates on
  17   Plaintiff on June 13, 2019. (TAC 5–6.) Specifically, the TAC alleges that
  18   Defendant Hinson “openly identified” Plaintiff to a “disgruntled inmate population,”
  19   visited the participating inmates’ housing cell to corroborate and further implement
  20   his idea for assault, released the inmates to assault Plaintiff, failed to alert for
  21   assistance, and eventually announced leisurely “OK, lock it down.” (Id.) These
  22   allegations potentially state a Fourteenth Amendment failure-to-protect claim against
  23   Defendant Hinson. Nonetheless, in any amended complaint, Plaintiff should provide
  24   additional details regarding Defendant Hinson’s actions, including how and in what
  25   manner Defendant Hinson “openly identified” Plaintiff; the substance of Defendant
  26   Hinson’s announcement to the inmates; if Defendant Hinson was present for the
  27   entire inmate assault on Plaintiff and, if not, at what point he was present; and how
  28   long Defendant Hinson was present and failed to sound the alert for assistance.
                                                    6
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 7 of 11 Page ID #:96



   1          With respect to Defendant Maldenado, the TAC alleges that Defendant
   2   Maldenado failed to alert for assistance and failed to intervene by conspiring with
   3   Defendant Hinson. (TAC 5–6.) The TAC does not provide enough details about
   4   Defendant Maldenado to state a Fourteenth Amendment claim against him or her. In
   5   any amended complaint, Plaintiff should specify the time period Defendant
   6   Maldenado was present for the assault and failed to act; any factual allegations
   7   evidencing the existence of a conspiracy between Defendants; and any other factual
   8   allegations regarding Defendant Maldenado’s actions or omissions that purportedly
   9   violated Plaintiff’s rights.
  10          For these reasons, the TAC potentially states a Fourteenth Amendment claim
  11   against Defendant Hinson in his individual capacity, but not Defendant Maldenado.
  12   The Court has ordered Plaintiff to provide additional factual allegations regarding
  13   his claims in three separate orders. (See Order Dismiss. Compl. 2–3; Order Dismiss.
  14   FAC 2–3; Order Dismiss. SAC 6–7.) If Plaintiff files an amended complaint, he
  15   must provide additional factual details to support his claims, or risk their dismissal.
  16
  17          C.     Official Capacity Claims
  18          A suit against a defendant in his or her individual capacity “seek[s] to impose
  19   personal liability upon a government official for actions he takes under color of
  20   state law . . . . Official-capacity suits, in contrast, ‘generally represent only another
  21   way of pleading an action against an entity of which an officer is an agent.’”
  22   Kentucky v. Graham, 473 U.S. 159, 165 (1985) (citations omitted) (quoting Monell
  23   v. Dep’t of Social Servs., 436 U.S. 658, 690 n.55 (1978)). “[A]n official-capacity
  24   suit is, in all respects other than name, to be treated as a suit against the entity.” Id.
  25   at 166. The TAC alleges that Defendants are Riverside County Sheriff’s
  26   Department deputies. (TAC at 3.) Thus, the official capacity claims against
  27   Defendants are treated as claims against Riverside County. See Mendiola-Martinez
  28   ///
                                                    7
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 8 of 11 Page ID #:97



   1   v. Arpaio, 836 F.3d 1239, 1250 (9th Cir. 2016) (explaining that claims against
   2   county sheriff sued in his official capacity are treated as claims against the county).
   3         “A municipality or other local government [including counties and their
   4   sheriff’s departments] may be liable under [Section 1983] if the governmental body
   5   itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be
   6   subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011)
   7   (citing Monell, 436 U.S. at 692). However, “a municipality can be found liable
   8   under § 1983 only where the municipality itself causes the constitutional violation at
   9   issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989). “A municipality cannot
  10   be held liable solely because it employs a tortfeasor—or in other words, a
  11   municipality cannot be held liable under Section 1983 on a respondeat superior
  12   theory.” Monell, 436 U.S. at 690–91; accord Connick, 563 U.S. at 60 (“[U]nder
  13   § 1983, local governments are responsible only for their own illegal acts. They are
  14   not vicariously liable under § 1983 for their employees’ actions.” (quotations and
  15   citations omitted)).
  16          “In order to establish municipal liability, a plaintiff must show that a ‘policy
  17   or custom’ led to the plaintiff’s injury.” Castro, 833 F.3d at 1073 (quoting Monell,
  18   436 U.S. at 694). “Official municipal policy includes the decisions of a
  19   government’s lawmakers, the acts of its policymaking officials, and practices so
  20   persistent and widespread as to practically have the force of law.” Connick, 563
  21   U.S. at 61. A rule or regulation “promulgated, adopted, or ratified by a local
  22   governmental entity’s legislative body” constitutes a municipal policy. Thompson v.
  23   City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir. 1989), overruled on other
  24   grounds by Bull v. City & County of San Francisco, 595 F.3d 964 (9th Cir. 2010) (en
  25   banc). “A policy has been defined as ‘a deliberate choice to follow a course of
  26   action . . . made from among various alternatives by the official or officials
  27   responsible for establishing final policy with respect to the subject matter in
  28   question.’” Waggy v. Spokane County Washington, 594 F.3d 707, 713 (9th Cir.
                                                   8
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 9 of 11 Page ID #:98



   1   2010) (alteration in original) (quoting Long v. County of Los Angeles, 442 F.3d
   2   1178, 1185 (9th Cir. 2006)). “[I]n addition to an official policy, a municipality may
   3   be sued for constitutional deprivations visited pursuant to governmental custom even
   4   though such custom has not received formal approval through the [governmental]
   5   body’s official decisionmaking channels.” Navarro v. Block, 72 F.3d 712, 714 (9th
   6   Cir. 1996) (quotations omitted) (citing Monell, 436 U.S. at 690–91). However,
   7   liability for a custom will attach only if a plaintiff pleads that his or her injury
   8   resulted from a “permanent and well-settled” practice. Thompson, 885 F.2d at 1444.
   9   Allegations of random acts or isolated events are insufficient to establish a municipal
  10   custom. Navarro, 72 F.3d at 714.
  11         Furthermore, there must be a “direct causal link between a municipal policy or
  12   custom and the alleged constitutional deprivation.” City of Canton, 489 U.S. at 385.
  13   Municipal policy “‘causes’ an injury where it is the ‘moving force’ behind the
  14   constitutional violation, or where ‘the [municipality] itself is the wrongdoer.’”
  15   Chew v. Gates, 27 F.3d 1432, 1444 (9th Cir. 1994) (citations omitted). The
  16   municipal policy “need only cause a constitutional violation; it need not be
  17   unconstitutional per se.” Jackson v. Gates, 975 F.2d 648, 654 (9th Cir. 1992).
  18         The TAC does not identify any Riverside County policy, regulation, or
  19   custom that purportedly caused Plaintiff’s injuries. (See generally TAC.) Rather,
  20   the TAC alleges discrete acts by Defendants (see id.), and alleges that Defendants
  21   acted contrary to Riverside County custom and regulation (id. at 6). Thus, the TAC
  22   does not state any Section 1983 claims against Riverside County. See Chew, 27
  23   F.3d at 1444 (“Under the Monell doctrine, [plaintiff] may recover from the city if
  24   his injury was inflicted pursuant to city policy, regulation, custom, or usage.”).
  25         For these reasons, Plaintiff’s official capacity claims against Defendants fail.
  26   The Court previously advised Plaintiff of these deficiencies in three separate orders.
  27   (See Order Dismiss. Compl. 3; Order Dismiss. FAC 3; Order Dismiss. SAC 7–9.)
  28   If Plaintiff files an amended complaint with claims against Defendants in their
                                                    9
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 10 of 11 Page ID #:99



    1   official capacities, he must correct these deficiencies or risk dismissal of such
    2   claims.
    3
    4   V.       CONCLUSION
    5            For the reasons stated above, the Court DISMISSES the TAC WITH
    6   LEAVE TO AMEND. Plaintiff may have another opportunity to amend and cure
    7   the deficiencies given his pro se status. Plaintiff is ORDERED to, within thirty
    8   days after the date of this Order, either: (1) file a 4AC, or (2) advise the Court that
    9   Plaintiff does not intend to pursue this lawsuit further and will not file a 4AC.
  10             The 4AC must cure the pleading defects discussed above and shall be
  11    complete in itself without reference to the TAC. See L.R. 15-2 (“Every amended
  12    pleading filed as a matter of right or allowed by order of the Court shall be complete
  13    including exhibits. The amended pleading shall not refer to the prior, superseding
  14    pleading.”). This means that Plaintiff must allege and plead any viable claims in the
  15    4AC again. Plaintiff shall not include new Defendants or new allegations that are
  16    not reasonably related to the claims asserted in the TAC.
  17             In any amended complaint, Plaintiff should confine his allegations to those
  18    operative facts supporting each of his claims. Plaintiff is advised that pursuant to
  19    Rule 8, all that is required is a “short and plain statement of the claim showing that
  20    the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
  21    standard civil rights complaint form when filing any amended complaint, a
  22    copy of which is attached. In any amended complaint, Plaintiff should identify the
  23    nature of each separate legal claim and make clear what specific factual allegations
  24    support each of his separate claims. Plaintiff strongly is encouraged to keep his
  25    statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
  26    cite case law, include legal argument, or attach exhibits at this stage of the litigation.
  27    Plaintiff also is advised to omit any claims for which he lacks a sufficient factual
  28    basis.
                                                   10
Case 5:20-cv-01181-MCS-MAA Document 14 Filed 10/27/20 Page 11 of 11 Page ID #:100



    1            The Court explicitly cautions Plaintiff that failure to timely file a 4AC, or
    2   timely advise the Court that Plaintiff does not intend to file a 4AC, will result in
    3   a recommendation that this action be dismissed for failure to prosecute and/or
    4   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
    5   41(b).
    6            Plaintiff is not required to file an amended complaint, especially since a
    7   complaint dismissed for failure to state a claim without leave to amend may count
    8   as a strike under 28 U.S.C. § 1915(g). Instead, Plaintiff may request voluntary
    9   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a) using the
   10   attached Notice of Dismissal form. Plaintiff also may voluntarily dismiss particular
   11   Defendants from the action using the attached Notice of Dismissal form.
   12            Plaintiff is advised that this Court’s determination that the allegations in the
   13   TAC are insufficient to state a particular claim should not be seen as dispositive of
   14   the claim. Accordingly, although the undersigned Magistrate Judge believes
   15   Plaintiff has failed to plead sufficient factual matter in the pleading, accepted as true,
   16   to state a claim for relief that is plausible on its face, Plaintiff is not required to omit
   17   any claim or Defendant in order to pursue this action. However, if Plaintiff decides
   18   to pursue a claim in an amended complaint that the undersigned previously found to
   19   be insufficient, then pursuant to 28 U.S.C. § 636, the undersigned ultimately may
   20   submit to the assigned District Judge a recommendation that such claim may be
   21   dismissed with prejudice for failure to state a claim, subject to Plaintiff’s right at that
   22   time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal. L.R. 72-3.
   23            IT IS SO ORDERED.
   24   DATED: October 27, 2020
   25                                                    MARIA A. AUDERO
                                                  UNITED STATES MAGISTRATE JUDGE
   26
   27   Attachments
        Form Civil Rights Complaint (CV-66)
   28   Form Notice of Dismissal
                                                     11
